COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-335-CV
 
IN RE JOHN WAYNE
MASSINGALE                                            RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
August 28, 2008  




    [1]See
TEX. R. APP. P. 47.4.